Per Curiam.
In its motion for rehearing respondent points out that in its Brief in the- Court of Civil Appeals it presented by separate assignments both the point that there was no evidence warranting the submission of Special Issue No. 1 to the jury and the point that the finding of the jury in answer to that issue was against the overwhelming preponderance of the evidence. Since the latter point presents a question of fact, this court is without jurisdiction to decide it. The finding by the Court of Civil Appeals that there was no evidence warranting the submission of Special Issue No. 1 includes the finding that the answer of the jury thereto was against the overwhelming preponderance of the evidence, or, as frequently stated, that the evidence was insufficient to support the finding. The established rule of practice in such cases, when this court decides that the Court of Civil Appeals erred in reversing and rendering the case on the ground of no evidence, is to reverse the judgment of that court and remand the case to the trial court for a new trial. Lowry v. Anderson-Berney Building Co., 139 Texas 29, 161 S.W. 2d 459; State v. Birdette, 139 Texas 357, 162 S.W. 2d 932; State v. Gray, 141 Texas 604, 175 S.W. 2d 224; Bowman v. Puckett, 144 Texas 125, 188 S.W. 2d 571; Najera v. Great Atlantic & Pacific Tea Co., 146 Texas 367, 207 S.W. 2d 365; Hopson v. Gulf Oil Corp., 150 Texas 1, 237 S.W. 2d 352.
*556The Court of Civil Appeals reversed and remanded this case on another point. Its judgment should, therefore, be affirmed. It is accordingly ordered that the judgment heretofore rendered by this Court be set aside and the judgment of the Court of Civil Appeals, reversing the trial court’s judgment and remanding the case for a new trial, be affirmed.
Opinion delivered October 20, 1954.